Case 1:17-cr-00027-JPJ-PMS Document 134 Filed 04/18/19 Page 1 of 2 Pageid#: 316




                 IN THE UNITED STATE DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION


 UNITED STATES OF AMERICA )
                          )
 v.                       )                   CASE NO. : 1:17cr00027
                          )
 JOEL A. SMITHERS,        )
     Defendant            )


                                      ORDER

       This matter is before the court on the defendant’s motion to allow Dr.
 Arnold Feldman, M.D., to have access to the medical records in the case and to
 allow him to file a late report prior to trial, (Docket Item No. 132) (“Motion”),
 regarding his proposed expert testimony at the trial commencing on April 29,
 2019. Based upon the arguments and representations of counsel, the Motion is
 GRANTED in part and TAKEN UNDER ADVISEMENT in part, and it is
 ORDERED that defense counsel may provide Dr. Feldman with medical records
 and other materials provided by the Government in this matter, along with a copy
 of this Order, for his review.


       It is FURTHER ORDERED that Dr. Feldman shall not disclose or
 disseminate materials received from the Government in relation to this matter,
 except for the purpose of assisting defense counsel in the defense of this case. Dr.
 Feldman shall ensure that any of his office personnel, to whom access is granted to
 allow him to perform his duties in relation to this matter, shall be given a copy of
 this Order and shall be bound by its terms. These materials are not to be disclosed
 to any other person, other than those persons assisting in the defense of this case,
Case 1:17-cr-00027-JPJ-PMS Document 134 Filed 04/18/19 Page 2 of 2 Pageid#: 317




 and are not to be revealed to or discussed with any other person, except where
 necessary to assist defense counsel in the defense of this case.


       Unauthorized disclosure of the materials provided to Dr. Feldman or
 other violation of this Order may be deemed a contempt of court pursuant to
 Title 18, United States Code, Section 401.


        With regard to the portion of the Motion requesting permission for the
 defendant to file a late expert report prior to trial, it is ORDERED that defense
 counsel shall provide the Government, and file with the court, a written summary
 of Dr. Feldman’s expected expert testimony as required by Federal Rules of
 Criminal Procedure Rule 16(b)(1)(C) by no later than April 29, 2019. The
 determination as to whether Dr. Feldman is allowed to offer expert testimony at
 trial and/or the opinions on which he is allowed to testify are taken under
 advisement.



       ENTERED:            April 18, 2019.



                                  /s/   Pamela Meade Sargent
                                  UNITED STATES MAGISTRATE JUDGE
